Citation Nr: 1115017	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-34 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to January 5, 2009.

3.  Entitlement to an evaluation in excess of 70 percent for PTSD, from January 5, 2009.

4.  Entitlement to an effective date earlier than January 5, 2009, for the award of a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael A. Harris, Agent


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


REMAND

The Veteran had active service from October 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006, August 2007, November 2008, and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The August 2006 rating decision granted entitlement to service connection for PTSD, effective November 17, 2005.  The August 2007 rating decision granted a higher initial evaluation of 50 percent for PTSD, effective November 16, 2005.  The November 2008 rating decision denied the Veteran's claims for entitlement to service connection for headaches and entitlement to TDIU.  The October 2009 rating decision increased the evaluation for PTSD to 70 percent, effective January 5, 2009, and granted entitlement to TDIU, effective January 5, 2009.

Because less than the maximum available benefit for a schedular rating for PTSD was awarded and because the increase to 70 percent was not granted effective from the initial date that service connection was awarded, the issues as set forth on the title page are before the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Although the RO characterized the PTSD rating issue as an "earlier effective date" issue, the Board finds that the issue is best described as a staged initial rating issue.  See Fenderson, 12 Vet. App. at 119.

In a February 2008 statement, the Veteran's previous representative requested a local hearing with a Decision Review Officer (DRO).  In an April 2008 statement, the Veteran's current representative stated that the Veteran did not want a hearing.  Thus, the hearing request is deemed to be withdrawn. 

A September 2005 VA treatment record reflects that the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits, and had gone for his SSA hearing in front of a judge.  A May 2006 VA treatment record indicates he reported that his SSA disability claim had been denied, but he was going to appeal the decision.   In a December 2008 statement, the Veteran noted that he was submitting a June 2005 questionnaire that was filled out by a VA family nurse practitioner when he was applying for SSA benefits.  SSA records may be pertinent to the Veteran's claims on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of potentially relevant SSA records, it must seek to obtain those records before proceeding with the appeal.  Id.; see also Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

There is no indication that the RO requested the Veteran's SSA records.  A February 2009 private treatment record indicates he reported that he stopped working due to multiple disabilities and bad headaches.  The June 2005 SSA questionnaire reflects that the Veteran had difficulty retaining information and can get confused easily, indicating the SSA records may also relate to his service-connected PTSD.  Because the SSA records may be relevant to the adjudication of the Veteran's claims, the Board finds that a remand is warranted in order to attempt to obtain the records.  See 38 C.F.R. § 3.159(c)(2) (2010).

In a July 2010 statement, the Veteran's representative noted that a June 2010 statement of the case (SOC) did not appear to address a March 2010 letter from T.S., LMSW.  The representative noted that the new evidence was received by the RO on June 17, 2010, and the SOC was generated on June 24, 2010.  He requests that the RO adjudicate the claim with consideration of the March 2010 letter, and issue a supplemental statement of the case (SSOC).  The June 2010 statement of the case does not list the March 2010 letter as evidence.  Although the SOC discusses a letter from T.S., it refers to an earlier letter.  Thus, the March 2010 letter from T.S. must be considered when the appeal is readjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a SSOC and afford the Veteran and his representative an appropriate opportunity to respond.  The SSOC must include consideration of the March 2010 letter from T.S.  The case should then be returned to the Board as warranted.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

